DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 7-10, filed 02/24/2022, with respect to claim 1 and Narasimalu failing to teach or suggest an exciting layer that is parallel to the actuator that would guide excitation light into the actuator layer have been fully considered and are persuasive.  The 35 U.S.C. 102(a)(1) rejections of claims 1-8, 10, and 13-20; and 35 U.S.C. 103 rejections of claims 11-12 of 09/24/2021 have been withdrawn. 

Claims 1-20 are allowed.

Regarding claims 1 and 9, Narasimalu fails to teach “an exciting layer that is parallel to the actuator that would guide excitation light into the actuator layer”
Claims 2-8 and 10-20 are allowed based on their dependencies on either claims 1 or 9.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN C CLARK whose telephone number is (571)272-2871. The examiner can normally be reached Monday - Thursday 0730-1730, Alternate Fridays 0730-1630.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney D Heinle can be reached on (571)-270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.C.C./               Examiner, Art Unit 3745                                                                                                                                                                                         
/COURTNEY D HEINLE/               Supervisory Patent Examiner, Art Unit 3745